DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1, the cancellation of claims 5-7, the addition of new claims 12-24 and the arguments presented has overcome the rejection of claims 1-6, 8 and 11 as anticipated by Shigematsu and the objection to claims 7 and 9-10 as presented in the previous Office Action dated 11/10/2021. Therefore the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 11/10/2021, claims 1-6, 8 and 11 were rejected as being anticipated by Shigematsu. In addition, claims 7 and 9-10 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the recitations of the base claims and any intervening claims. Presently, Applicant has cancelled claims 5-6 and has amended independent claim 1 by rewriting as being directed to a resist composition comprising an acid generator comprising a salt and by incorporating the allowable subject matter of now cancelled claim 8. These amendments to claim 1 has overcome the rejection and objection presented in the previous Office Action. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Shigematsu or that teach and/or suggest the resist composition of independent  claim 1 as amended. Therefore, independent claim 1 as amended and claims 2-4 and 8-10 depending therefrom are allowable.
Independent claim 11 is directed to a method for producing a resist pattern, which comprises a step of applying on a substrate the resist composition according to claim 1. As 
New independent claim 19 is directed to a resist composition based on the allowable subject matter of claim 10 and the limitations of the base claim 1, from which claim 10 depends. The prior art fails to teach and/or suggest a resist composition as recited in new independent claim 19; therefore, new independent claim 19 and new claims 20-23 depending therefrom are allowable. New independent claim 24 is directed to a method of producing a resist pattern, which comprises applying on a substrate a resist composition according to claim 19, which has been indicated as allowable. Therefore, by incorporating the allowable subject matter of claim 19, claim 24 is also in condition for allowance. With no outstanding rejection and/or objection remaining, all pending claims are in condition for allowance and the application can issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899